Citation Nr: 0215111	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 9, 1993, rating decision which denied entitlement to 
service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to June 
1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision in 
which the RO determined that the August 1993 rating decision 
was not clearly and unmistakably erroneous.  The Board 
remanded the case in June 2001 in order to afford the veteran 
the opportunity to appear at a personal hearing before a 
Member of the Board sitting at the RO.  A hearing was 
scheduled in July 2001; however, the veteran failed to report 
to that hearing.  The case was returned to the Board in 
October 2001 at which time the Board concluded that the 
veteran had withdrawn his request for a hearing.  The Board 
adjudicated the claim on the merits and determined that the 
August 1993 did not contain CUE.  

In a January 2002 statement, the veteran's representative 
noted that the veteran had never received notice of the 
hearing scheduled in July 2001 and requested that the Board 
reconsider the October 2001 decision and re-schedule a 
hearing.  

In a March 2002 letter to the veteran, the Board noted the 
due process concerns in this case and informed him that the 
RO would contact him to schedule a hearing.  The veteran was 
further informed that if he appeared for the hearing, the 
Board's October 2001 decision would be vacated and the Board 
would promulgate a new decision.  

Thereafter, the veteran appeared at a May 2002 hearing before 
the undersigned Member of the Board sitting at the RO.  In a 
separate order, the Board's October 2001 decision was 
vacated.  The veteran's claim of CUE in the August 1993 
rating decision will be considered de novo and a new decision 
will entered as if the Board's October 2001 decision had 
never been issued.  

The veteran submitted additional documentary evidence at the 
May 2002 hearing.  In light of the disposition herein, the RO 
should interpret the submission of that evidence as a claim 
to reopen the previously denied claim of service connection 
for schizophrenia and take appropriate action.  


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the 
veteran's claim of service connection for schizophrenia, on 
the basis that that condition preexisted service and was not 
aggravated therein.  The veteran was notified of that 
decision, but did not perfect a timely appeal.  

2.  While the veteran contends that the RO erred when it 
breached the duty to assist by failing to obtain his complete 
service medical records, relied upon a VA medical rating 
specialist's opinion and failed to apply the correct law 
regarding the presumption of soundness, he has not 
established, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.  


CONCLUSION OF LAW

Clear and unmistakable error in the August 1993 rating 
decision which denied service connection for schizophrenia 
has not been established.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1993, the veteran submitted an application for 
compensation for paranoid schizophrenia, 
schizoaffective/bipolar disorder, aggravated by service.  The 
veteran reported in-service treatment for schizophrenia and 
bipolar disorders from November 1991 to June 1992.  He also 
reported that he had been treated for schizophrenia at 
private hospitals in 1983, 1985 and 1987.

VA medical records associated with the claims folder in June 
1993 detailed May 1993 treatment for drug and alcohol 
dependence.  A May 1993 VA medical certificate detailed the 
veteran's psychiatric history, noting seven prior psychiatric 
hospitalizations; the first at age 18.  

Medical records received from the Arkansas State Hospital 
detailed October 1985 and June 1987 admissions for 
schizophrenia.  

Service medical records associated with the claims folder are 
dated from November 1991 to March 1992.  A December 1991 
Report of Medical Board noted that the veteran had been 
admitted to the Naval Hospital in November 1991 for a 
"sudden onset" of psychotic symptoms, such as grandiose 
delusions, auditory hallucinations, incoherence, thought 
blocking, and ideas of reference.  The diagnosis of 
schizophrenia, disorganized type, chronic with acute 
exacerbation and alcohol dependence was made.  It was noted 
that his prior military time had been characterized by 
generally good performance.  Past medical history obtained 
from the veteran, his relatives and available medical records 
included four psychiatric hospitalizations prior to 
enlistment for acute psychotic states which responded well to 
anti-psychotic medications.  Following a period of 
observation, evaluation and treatment, the current diagnosis 
was that of schizoaffective disorder, bipolar type.  
Precipitating stress was routine military service.  A pre-
service disposition was noted to consist of a history of 
similar psychotic episodes which required psychiatric 
inpatient treatment.  It was the opinion of the Medical Board 
that the veteran's psychiatric disability existed prior to 
service and had not progressed at a rate greater than was 
usual for such a disorder.  Thus, it was considered to have 
been neither incurred in nor aggravated by a period of active 
military duty.  

In an August 1993 rating action, the RO denied the veteran's 
claim for entitlement to service connection for 
schizophrenia.  Evidence considered at that time consisted of 
the following:  service medical records dated from November 
1991 to March 1992; VA treatment records dated from May 1993; 
and private medical records from Arkansas State Hospital 
dated from October 1985 to June 1987.  The RO concluded that 
the veteran's psychiatric disability existed prior to service 
and was not aggravated during service.  The decision was 
signed by a medical rating specialist and two rating 
specialists.  

The veteran was notified of that decision and his appellate 
rights later that same month.  He submitted a notice of 
disagreement in September 1993 and the RO issued a statement 
of the case in December 1993.  There was no subsequent 
correspondence from the veteran indicating an intent to 
continue the appeal.  As such, the August 1993 decision 
became final.  

In November 1999, the veteran's representative submitted a 
claim contending that the August 1993 rating decision 
contained CUE.  The representative argued that the RO did not 
obtain the veteran's complete service medical records for the 
period from July 1988 to November 1991 and thus, failed to 
fulfill the duty to assist requirement.  As further evidence 
of CUE, the representative noted that rating board personnel 
had relied on the VA rating physician's opinion, rather than 
an independent medical expert, in making the decision.  In 
addition, the representative argued that the RO did not 
considered the appropriate law, specifically, the presumption 
of soundness.  The denial of that claim culminated in the 
current appeal.  

The veteran reiterated his claims at the May 2002 personal 
hearing.  He testified that he had been hospitalized for 
paranoid schizophrenia on several occasions prior to service; 
however, he also testified that he told the recruiter of his 
problems before enlisting.  The veteran maintains that his 
condition was stable at enlistment in 1988 and he did not 
have any in-service treatment until 1991.  He testified that 
the symptoms he had in service were "just about the same" 
as those he had before service.  At the hearing, the veteran 
submitted additional evidence consisting of current treatment 
records, service personnel information and a statement from a 
VA psychiatrist.

In determining whether the August 1993 rating decision which 
denied service connection for schizophrenia was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  Given those 
parameters, the duty to assist in evidentiary development and 
the duty to notify the claimant of any additional evidence 
needed to complete an application are not applicable where 
CUE is claimed.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  (The 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are not applicable to CUE claims.)  Hence, the claim 
on appeal may be considered on the merits. 

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Following written notification of the August 1993 decision, 
the veteran did not perfect an appeal to that decision; 
therefore, that decision became final as to the evidence then 
before it.  See 38 U.S.C.A. § 7105 (West 1991).  See also 
38 C.F.R. §§ 20.302, 20.1103 (2002).   Under the provisions 
of 38 C.F.R. § 3.105(a) (2001), previous determinations that 
are final and binding will be accepted as correct in the 
absence of CUE, but if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed and 
amended. 

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran claims, in essence, that the August 1993 rating 
action was erroneous because the RO did not obtain all of his 
service medical records, relied upon a VA rating specialist's 
own medical opinion in the rating decision and incorrectly 
applied the existing law as to the presumption of soundness.  

As noted earlier, a CUE claim must be based on the evidence 
in the record when the previous decision was rendered.  
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The record at that time included the veteran's service 
medical records for the period from November 1991 to March 
1992, including the Medical Board report, May 1993 VA 
treatment records and private treatment records pre-dating 
service.  The veteran submitted further documentary evidence 
directly to the Board at the May 2002 hearing and waived 
consideration of that evidence by the RO.  Effective February 
22, 2002, such a waiver is no longer necessary for the Board 
to consider such evidence in the first instance.  See 67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.1304).  However, as the review for CUE is only upon the 
evidence at the time the August 1993 decision was made, the 
current treatment records and psychiatrist's statements will 
not be considered in the present claim.  

The Board has considered the veteran's argument that the 
August 1993 rating action was erroneous because the RO failed 
to obtain all of his service medical records and thus, did 
not full the duty to assist.  The request made to the 
National Personnel Records Center in July 1993 was not 
limited to any specific time frame.  The records sent were, 
presumably, the records available.  Moreover, the veteran 
himself identified the period of treatment for psychiatric 
illness when he filed his initial application and records 
covering that period were obtained and reviewed by the RO at 
the time of the August 1993 rating decision.  

The Board has considered whether there was any failure to 
assist the veteran by not attempting to obtain complete 
service medical records, thus leading to a finding of "grave 
procedural error" at the time of the August 1993 rating 
action, such that finality would not attach to that decision.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In Hayre, the 
United States Court of Appeals for the Federal Circuit held 
that finality did not attach to a rating decision when there 
was a breach of the duty to assist in which VA failed to 
obtain pertinent service medical records specifically 
requested by the claimant and failed to provide the claimant 
with notice explaining the deficiency.  Unlike the situation 
in Hayre, the RO did obtain pertinent service medical records 
specifically requested by the claimant.  The RO then decided 
the claim based on the available evidence of record, 
including the findings of the Medical Review Board.  The 
Board emphasizes that, even now, the veteran does not claim 
that service medical records dated prior to November 1991 
include any pertinent information regarding his psychiatric 
condition.  In fact, he testified that he did not receive any 
psychiatric treatment during service prior to November 1991.  
Furthermore, the record at the time of the August 1993 rating 
decision included sufficient evidence of a preexisting 
psychiatric disorder, including the veteran's own admissions 
on his May 1993 application.  Therefore, the Board cannot 
conclude that it was "grave error" under the duty to assist 
as it then existed for the RO to proceed as it did.  Hence, 
the August 1993 rating decision became final and a breach of 
the duty to assist does not constitute CUE.  

The veteran has also argued that the RO decision was 
erroneous because the rating decision was signed by physician 
as a medical rating specialist and thus, the rating board 
relied upon that physician's medical opinion in making the 
decision.  In this regard, the Board notes that it cannot 
exercise its own independent judgment on medical matters and 
may consider only independent medical evidence to support its 
findings, thus ensuring that the claimant is aware of all 
medical evidence contrary to his claim and the evidence is 
part of the record.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  A medical opinion by a regional office rating board 
or hearing officer is not "independent medical evidence" as 
described in Colvin and therefore cannot be relied upon to 
support an opinion.  Tucker v. Derwinski, 2 Vet. App. 201 
(1992).  

Although the August 1993 rating action was signed by a 
medical rating specialist, nothing in the record shows that 
the medical rating specialist provided any medical opinion 
that was relied upon in the decision.  The only evidence 
cited in the narrative portion of the rating action consisted 
of the service medical records, and records of pre- and post-
service treatment; all evidence of which the veteran was 
aware.  Thus, the Board finds that the medical rating 
specialist's participation in the August 1993 rating action 
does not constitute CUE.  

Finally, the veteran and his representative have argued that 
the RO incorrectly applied the existing law as to the 
presumption of soundness.  Under the laws and regulations in 
effect at the time of the August 1993 rating decision, 
service connection could be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1992).  

Regulations in effect at that time also provided that there 
were medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  In the field of mental 
disorders, chronic psychoneurosis of long duration or other 
psychiatric symptomatology shown to have existed prior to 
service with the same manifestations during service, which 
were the basis of the service diagnosis will be accepted as 
showing pre-service origin.  38 C.F.R. § 3.303(c) (1992).

In addition, the veteran was considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1992).

The medical evidence of record considered by the RO in the 
August 1993 decision included pre-service hospital records 
noting diagnoses of schizophrenia and an in-service medical 
board report which reviewed the pre-service treatment and in-
service findings of schizoaffective disorder and determined 
that the veteran had a preexisting psychiatric condition 
which had not been aggravated by service.  The RO interpreted 
the evidence as showing that the veteran had neither incurred 
nor aggravated schizophrenia during service.  

The Board acknowledges that the August 1993 rating decision 
did not include a specific reference to the regulation 
pertaining to the presumption of soundness or a specific 
finding that evidence that the veteran's psychiatric disorder 
existed prior to service was clear and unmistakable; however, 
the December 1993 statement of the case included a recitation 
of the regulations pertinent to both the presumption of 
soundness and aggravation.  The Board notes that the 
psychiatric symptoms noted in the pre-service hospitalization 
records are similar to those noted in-service and were, in 
fact, the basis of the service diagnosis of schizoaffective 
disorder-thus, constituting clear and unmistakable proof 
under 38 C.F.R. § 3.303(c) (1992) and clear and unmistakable 
evidence under 38 C.F.R. § 3.304 (1992) that the veteran's 
schizophrenia existed prior to service.  Therefor, based on a 
review of the evidence of record as of August 1993, it is not 
"undebatable error" as to whether the evidence showing the 
veteran's psychiatric disability preexisted service was clear 
and unmistakable.  The Board points out the evidence at that 
time included the veteran's own statements on his initial 
application that he had been treated for a psychiatric 
disability prior to service and the in-service medical board 
report which concluded that the pre-existing psychiatric 
disability had not been aggravated by service.  As such, the 
Board finds that the evidence does not show that the 
statutory or regulation provisions extant at the time of the 
August 1993 rating decision were incorrectly applied and the 
August 9, 1993 rating decision did not include CUE.  

In view of the foregoing, the Board finds that, in addition 
to having had all the probative correct facts before it, the 
RO did not rely on a VA medical rating specialist's medical 
opinion and correctly applied the pertinent law and 
regulations in considering the evidence.  Inasmuch as the 
veteran has failed to establish, without debate, that the 
correct facts, as they were then known, were not before the 
RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different, the Board must conclude 
that clear and unmistakable error in the RO's August 1993 
rating decision, as contended, has not been established.  See 
38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 
Vet. App. 331-314.  Thus, the appeal must be denied.  
Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal on the claim of CUE in an August 9, 1993, rating 
decision which denied entitlement to service connection for 
schizophrenia is denied.  




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

